Title: Enclosure: Thomas Jefferson’s Account with Craven Peyton for Corn, 28 January 1804 to 25 June 1805
From: Jefferson, Thomas
To: Peyton, Craven


            
            

      
         
         
         
            
         
         
            
                
               Craven Peyton on a contract for corn in acct with Th: Jefferson Dr 
               
            
         
         Dol
      
      
         
            
         
         
            
         
         
            
         
         
      
      
         
         
         
            
         
         
         £
         
         
      
      
         1804.
         Jan.
         28
         
            
               To my assumpsit to D. Higginbotham
                
               
            
         
         47–0–0
         
      
      
         
         Feb.
         25
         
            To my note paiable Apr. 10.
            
         
         
            50–0–0
         
      
      
         
         
         
            
         
         
            
               
               To Lilly’s assumpsit for me to Brand. on your acct 
               
                
            
         
         40–0–0
         
      
      
         
         
         
            
         
         
            
               To his do to 
                  mrs Key
                for me on your account
            
         
         60–0–0
         
      
      
         
         Mar
         29
         
            
               
               To my assumpsit to G. Jefferson for you
         
         60–0–0
         
      
      
         
         May.
         
            8.
         
            To my order on G. Jefferson
               
               
            
         
         15–0–0
         
      
      
         
         
         
            
         
         
         272–0–0
         
      
      
         
         
         
            
         
         Cr.
         
            
         
         
      
      
         
         
         
            
         
         
            By 410. barrels corn @ 12/6 according to contract
         
         256–5–0
         
      
      
         1805.
         June
         25
         
            By balance due you brought from another account
         
         2–4–0
         
      
      
         
         
         
            
         
         
            Balance due Th:J. on this account & carried to the next
         
         13–11–0
         
      
      
         
         
         
            
         
         
         272–0–0
         
      
      
         
         
         
            
         
         
         
            
         
         
      
   

            
          